Citation Nr: 0507903	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-34 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral pes 
planus.

2.  Entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The issue of entitlement to service connection for bilateral 
pes planus will be addressed in the REMAND portion of this 
document.


FINDINGS OF FACT

1.  In an August 7, 1978 decision letter, the Detroit, 
Michigan, VA RO denied the veteran's claim of entitlement to 
service connection for bilateral pes planus and notified the 
veteran of that decision; the veteran did not perfect an 
appeal of that decision to the Board.  

2.  Evidence associated with the record since the August 1978 
decision by the Detroit, Michigan, VA RO is new and material 
and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for bilateral pes 
planus.


CONCLUSIONS OF LAW

1.  The August 1978 decision by the Detroit, Michigan, VA RO 
that denied entitlement to service connection for bilateral 
pes planus is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

2.  Evidence received since the August 1978 decision by the 
Detroit, Michigan, VA RO is new and material, and the 
veteran's claim of entitlement to service connection for 
bilateral pes planus is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In the case of a disease only, service connection also may be 
established under section 3.303(b) by evidence of (1) the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

A veteran who served during a period of war or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service 
except for conditions noted on the entrance examination.  
38 U.S.C.A. §§ 1111, 1132 (West 2002); 38 C.F.R. § 3.304(b) 
(2004).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
In order to rebut the presumption of aggravation, there must 
be clear and unmistakable evidence (obvious or manifest) that 
the increase in severity was due to the natural progress of 
the disability.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a), (b) (2004).  

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b) 
(2004).  Intermittent or temporary flare-ups during service 
of a preexisting injury or disease do not constitute 
aggravation; rather, the underlying condition, as contrasted 
with symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  Accordingly, "a lasting worsening of 
the condition"-that is, a worsening that existed not only 
at the time of separation but one that still exists 
currently-is required.  See Routen v. Brown, 10 Vet. App. 
183, 189 n.2 (1997); see also Verdon v. Brown, 8 Vet. App. 
529, 538 (1996).

In an August 7, 1978 decision letter, the Detroit, Michigan, 
VA RO denied the veteran's claim of entitlement to service 
connection for bilateral pes planus and notified the veteran 
of that decision.  The veteran did not perfect an appeal to 
the Board of the issue.  Decisions by the RO are final unless 
appealed to the Board.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).

The veteran now seeks to reopen his claim of entitlement to 
service connection for bilateral pes planus.  The law and 
regulations allow for reopening a claim, even if finality has 
attached, if new and material evidence has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

In order to determine whether new and material evidence has 
been presented, the Board looks to the last final 
disallowance of this claim.  The Board must look to the 
evidence added to the record since the last final decision.  
The evidence received after the last final decision is 
presumed credible for the purposes of reopening the veteran's 
claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  See also Robinette v. 
Brown, 8 Vet. App. 69, 75-76 (1995).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 2002).  New 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

The Board has reviewed all of the additional evidence 
received since the August 1978 decision by the Detroit, 
Michigan, VA RO and concludes that there is evidence both new 
and material as it relates to the issue of entitlement to 
service connection for bilateral pes planus, and, therefore, 
the claim is reopened.  Recent VA medical records show 
treatment of the veteran in June 2002 for pes planus.

The VA medical record and the opinion from the VA examiner 
are clearly "new" evidence, because they were not before 
the Detroit, Michigan, VA RO at the time of its August 1978 
decision.  The Board also finds the evidence to be material 
because it relates to an unestablished fact necessary to 
substantiate the claim-whether the veteran has a current 
foot disability to include pes planus.  The veteran's claim 
of entitlement to service connection was denied in August 
1978 because the veteran failed to report for a VA 
examination in July 1978 and there was insufficient evidence 
to evaluate the veteran's claim.  The new evidence shows that 
the veteran has a post service diagnosis of pes planus.

Accordingly, without considering whether the evidence will 
change the outcome of the claim and presuming its 
credibility, the Board concludes that new and material 
evidence sufficient to reopen the claim for service 
connection for bilateral pes planus has been submitted.  
Thus, the Board reopens the claim for service connection for 
bilateral pes planus and will remand the claim for additional 
development noted below.


ORDER

New and material evidence having been submitted, the 
veteran's claim for entitlement to service connection for 
bilateral pes planus is reopened, and, to this extent, the 
appeal is granted.


REMAND

The issue of entitlement to service connection for bilateral 
pes planus is not ready for appellate review.

VA is required to provide a medical examination when such a 
decision is necessary to make a decision on a claim.  An 
examination is deemed "necessary" if the evidence of record 
includes competent evidence that the claimant has a current 
disability and that the disability may be associated with the 
claimant's military service but the case does not contain 
sufficient medical evidence for a decision to be made.  See 
38 U.S.C.A. § 5103A(d) (West 2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran's service medical records show that the veteran 
was noted to have pes planus at the time of his enlistment in 
May 1975.  The veteran denied a history of foot trouble.  The 
veteran was assigned a physical profile of "2" for his 
lower extremities due to his pes planus.  The veteran was 
treated during service multiple times for pes planus.  He was 
eventually assigned a temporary physical profile of "3" for 
his lower extremities due to his pes planus.  The veteran was 
also diagnosed with an accessory navicular of the left foot.  
Post-service VA medical records show further treatment of the 
veteran for pes planus.  The veteran should undergo a VA feet 
examination to determine whether the veteran has a foot 
disorder, other than pes planus, that was incurred during his 
military service and whether the veteran's pre-existing pes 
planus was aggravated by his military service.

The veteran's service medical records show that he was 
scheduled to undergo surgery on his left foot for excision of 
an accessory navicular bone in February 1978.  It is unclear 
whether the veteran underwent surgery.  Records of any 
surgery, if available, should be obtained.

The veteran has reported that he has received all of his 
medical treatment at VA medical facilities.  The veteran did 
not specify, nor did the RO inquire, as to the dates of the 
veteran's treatment.  VA medical records have been obtained 
for the period from May 28, 2002, through September 5, 2002.  
VA records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
Complete VA medical records for treatment of the veteran for 
bilateral foot disorders, to include pes planus, if 
available, should be obtained.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Obtain the names and addresses of all 
medical care providers who treated the 
veteran for bilateral pes planus from May 
1978 to June 2002.  After securing the 
necessary release, the RO should obtain 
these records.

2.  Determine whether the veteran 
underwent surgery on his left foot in 
service in February 1978.  If so, 
request, through official channels, 
service clinical records from the 97th 
General Hospital in Frankfurt, Germany.

3.  Request that the veteran specify the 
time frame in which he has received VA 
medical treatment for his bilateral pes 
planus.  (VA medical records prior to May 
2002 have not been obtained; however, it 
is unclear whether the veteran received 
treatment prior to that date.)  All 
records maintained (but not already 
associated with the claims folder) are to 
be requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  Associate all records 
and responses with the claims file.

4.  Provide a VA feet examination to the 
veteran to determine whether the 
veteran's bilateral pes planus was 
aggravated by his military service and 
whether the veteran has any other current 
foot disability that was incurred in 
service.

The claims folder, including a June 2002 
VA podiatry consultation and the 
veteran's service medical records, should 
be made available to the examiner for 
review before the examination.  (The 
veteran's service medical records are 
contained in a brown envelope within the 
claims folder.)  The examiner is 
requested to state in the examination 
report that the claims folder has been 
reviewed.

The examiner should express an opinion as 
to whether the veteran has a current foot 
disorder, other than pes planus, that is 
"due to," "more likely than not due 
to" (likelihood greater than 50%), "at 
least as likely as not due to" (50%), 
"less likely than not due to" (less 
than 50% likelihood), or "not due to" 
the veteran's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinions provided.

The examiner should also express an 
opinion as to:

(1)  Whether the veteran's pre-
existing bilateral pes planus 
underwent an increase in severity 
(as distinguished from a temporary 
flare-up) during his military 
service, and,

(2)  if so, whether there it is 
obvious and manifest (i.e., shown by 
clear and unmistakable evidence) 
that the increase in severity was 
due to the natural progress of the 
disability.

The examiner should provide a complete 
rationale for any opinions provided.

5.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


